Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, US 2002/0063913, in view of Ihmels, US 2019/0101763, and in further view of Bagley, US 5,659,637. 
Regarding Claim 1, Nakamura (Fig. 1) teaches an optical system comprising: 
-a source image (e.g., Image depicted by display element 5, which is an LCD; par. 0008, 0160);
-a first holographic optical element (4);
-a second holographic optical element (e.g., Although only one holographic optical element (HOE) 4 is shown in Fig. 1, Nakamura suggests that two HOEs may be used; par. 0046); and 
-an exit pupil (1),
-the first holographic optical element (4) providing a first set of aberrations to ray bundles emanating from subsets of pixels of the source image (e.g., First HOE generates chromatic aberration of magnification due to the presence of prism 3, which receives image signals from LCD 5; par. 0006, 0043, 0046), and 
-the second holographic optical element providing a second set of aberrations to the ray bundles, such that the first set of aberrations is substantially cancelled by the second set of aberrations (e.g., Chromatic aberration of magnification produced by second HOE cancels out chromatic aberration of magnification from first HOE; par. 0046).  

Nakamura does not teach “a first multiplex element and a second multiplex element.” 

However, Ihmels teaches the concept of a holographic optical element (HOE) being comprised of a plurality of multiplexed elements (par. 0035).  In the combined invention, the first HOE and second HOE of Nakamura would each consist of a plurality of multiplexed elements.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nakamura with the above teachings of Ihmels.  Ihmels suggests that its multiplexed elements are suitable for “advanced optical devices,” including wearable heads-up displays (WHUDS), reduces bulkiness, and provides good visual quality to the user (par. 0011, 0034-0035). 

Nakamura in view of Ihmels does not teach “wherein the second multiplex element comprises a spatial light modulator positioned optically between the image source and the exit pupil.”  

However, Bagley teaches the concept of a holographic optical element (HOE) as a type of spatial light modulator (col. 2: 15–18).  In the combined invention, the second HOE of Nakamura in view of Ihmels would be considered a spatial light modulator and would be positioned optically between the image source and the exit pupil.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nakamura in view of Ihmels with the above teachings of Bagley.  Bagley suggests that holographic optical elements are well-known in the art to be a type of spatial light modulator.  
Regarding Claim 5, Nakamura in view of Ihmels and in further view of Bagley the optical system of claim 1.

Nakamura further teaches wherein the optical system forms a virtual image (abstract). 

Regarding Claim 16, Nakamura in view of Ihmels and in further view of Bagley teaches the optical system of claim 1.

The combined invention further teaches wherein the first multiplex element comprises a multiplexed holographic optical element (Ihmels, par. 0035).  

The same rationale used to combine Nakamura with Ihmels stated in claim 1 applies here and will not be repeated. 

Regarding Claim 24, Nakamura in view of Ihmels and in further view of Bagley teaches the optical system of claim 16.

The combined invention further teaches wherein the multiplexed holographic optical element includes a plurality of sub-elements operable to collimate the ray bundles (e.g., The HOEs of Nakamura would have a plurality of sub-elements, as modified by Ihmels, that would direct light towards the exit pupil.  Here, the word “collimate” is interpreted as “directing light.”).    

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Ihmels and in further view of Bagley, as applied to claim 1 above, and in further view of Klug, US 2018/0267309. 

Regarding Claim 3, Nakamura in view of Ihmels and in further view of Bagley teaches the optical system of 1, but does not teach wherein second multiplex element comprises a spatial light modulator operable to impose a temporally multiplexed set of aberrations on light affected by the spatial light modulator.  

However, Klug teaches the concept of a spatial light modulator that performs temporal multiplexing (par. 0065; claim 8).  In the combined invention, the claim limitation “wherein the second multiplex element comprises a spatial light modulator operable to impose a temporally multiplexed set of aberrations on light affected by the spatial light modulator” would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nakamura in view of Ihmels and in further view of Bagley with the above teachings of Klug.  Temporal multiplexing allows for more depth planes (par. 0096).  

Claims 6–7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Ihmels and in further view of Bagley, as applied to claim 1 above, and in further view of Lanier, US 2017/0154464. 
Regarding Claim 6, Nakamura in view of Ihmels and in further view of Bagley teaches the optical system of claim 1, but does not teach wherein the optical system is a near eye display apparatus.

However, Lanier teaches wherein the optical system is a near eye display apparatus (par. 0042).  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nakamura in view of Ihmels and in further view of Bagley with the above teachings of Lanier.  Lanier suggests that in near-eye display systems the user can experience a fully immersive virtual environment (par. 0042). 

Regarding Claim 7, Nakamura in view of Ihmels and in further view of Bagley teaches the optical system of claim 1, but does not teach wherein the optical system is a near eye display apparatus.

However, Lanier teaches wherein the optical system is an off-axis display apparatus (par. 0042).  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nakamura in view of Ihmels and in further view of Bagley with the above teachings of Lanier.  Lanier suggests that an off-axis display is a type of near-eye display systems in which the user can experience a fully immersive virtual environment (par. 0042). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Ihmels and in further view of Bagley, and in further view of Schultz, US 2020/0209630. 

Regarding Claim 17, Nakamura in view of Ihmels and in further view of Bagley teaches the optical system of claim 16, but does not teach wherein the multiplexed holographic optical element comprises a volume recording medium having a plurality of holographic sub-elements.  

However, Schultz teaches the concept of an HOE comprising a volume recording medium with a plurality of holographic sub-elements (par. 0012).  In the combined invention, the multiplexed holographic optical element would be a volume recording medium having a plurality of holographic sub-elements.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Nakamura in view of Ihmels and in further view of Bagley with the above teachings of Schultz.  Volume-recording HOEs are well-known in the art for their high diffractive efficiency. 

Regarding Claim 18, Nakamura in view of Ihmels and in further view of Bagley and in further view of Schultz teaches the optical system of claim 17.

Schultz further teaches wherein the plurality of holographic sub-elements are overlapping (par. 0012).  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nakamura in view of Ihmels and in further view of Bagley and in further view of Schultz with the above additional teachings of Schultz.  Schultz suggests that overlapping holographic elements allows for space saving (par. 0012). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Ihmels and in further view of Bagley and in further view of Schultz, as applied to claim 17, and in further view of De Matos Periera Viera, US 2016/0048018.

Regarding Claim 19, Nakamura in view of Ihmels and in further view of Bagley and in further view of Schultz teaches the optical system of claim 17, but does not teach wherein each of the plurality of holographic sub-elements is operable to diffract only a corresponding ray bundle emanating from the subsets of pixels of the source image.  

However, De Matos Periera Viera teaches the concept of a plurality of holographic sub-elements and a corresponding subset of pixel (e.g., Display pixel units 18 have a corresponding holographic optical element 20; par. 0050). In the combined invention, the plurality of holographic sub-elements of Nakamura would be operable to diffract only a corresponding ray bundle emanating from the subsets of pixel of the source image.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Nakamura in view of Ihmels and in further view of Bagley and in further view of Schultz with the above teachings of De Matos Pereira Viera.  De Matos Pereira Viera suggests that having a holographic optical element corresponding only to a certain subset of pixels allows for a simple design, as each HOE is responsible for diffracting light from only a few pixels (par. 0050). 

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 2, Nakamura in view of Ihmels and in further view of Bagley teaches the optical system of 1.

However, neither Nakamura, Ihmels, Bagley, nor the remaining prior art, either alone or in combination, teaches “wherein the first multiplex element is positioned optically between the second multiplex element and the exit pupil and is operable to direct image containing rays to the exit pupil.”  Although there are two multiplex elements in Nakamura, this reference does not teach or suggest the actual positioning of the first multiplex element with respect to the second multiplex element and the exit pupil. 

Regarding Claim 4, Nakamura in view of Ihmels and in further view of Bagley teaches the optical system of claim 1, further comprising: 
a controller (52; Fig. 30, Nakamura). 

However, neither Nakamura, Ihmels, Bagley, nor the remaining prior art, either alone or in combination, teaches wherein the first multiplex element is positioned optically between the second multiplex element and the exit pupil and is operable to direct image containing rays to the exit pupil,
wherein the second multiplex element comprises a phase-only spatial light modulator, the phase-only spatial light modulator having a plurality of regions, 
wherein the controller is operable to synchronize a state of pixels of the image source corresponding to the plurality of regions of the phase-only spatial light modulator and a phase function state of the phase-only spatial light modulator, and
wherein the phase function state of the phase-only spatial light modulator substantially corrects optical aberrations induced by the first multiplex element via inducing compensating optical aberrations in light emitted from the image source. 

					Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues that Klug does not teach the limitation “wherein the first multiplex element comprises a spatial light modulator positioned optically between the image source and the exit pupil.”  However, Examiner has relied on Bagley to teach the concept of a holographic optical element (HOE) as a spatial light modulator (col. 2: 15–17).  Thus, the combined invention of Nakamura, Ihmels, and Bagley teach this limitation.  Claims 1, 3, 5–6, 16–19 and 24 stand rejected.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        August 22, 2022